Case 1:20-cr-00024-JGK Document 41 Filed 05/19/21 Page 1 of1

 

Southern District

Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton Senthern District af New York
Executive Director Jennifer L, Brown

Attorney-in-Charge

May 19, 2021

By ECF and EMAIL
Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Jaime Baez Medina
20 CR 24 (JGK)

Dear Judge Koeltl:

I write, without objection from the Government, to request an adjournment of the
sentencing hearing scheduled in the above captioned matter for Friday, May 21, 2021.
Additional time is required in order to respond to the government’s sentencing letter of May 14,
2021. After consultation with Your Honor’s Deputy and the Government regarding scheduling, I
respectfully propose the following schedule:

e Defense response by May 28, 2021
e« Government reply by June 8, 2021
e Sentencing Hearing on June 15, 2021 at 10:00 a.m.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio
Assistant Federal Defender
O: 212-417-8728
M: 917-612-3274
Cc: AUSA Rebecca Dell

APPLICATION GRANTED
SO ORDERED

s /G/ 9 , —* John G. Koeltl, US. Dal

 
     

 
